Citation Nr: 0309042	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  98-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  The Board issued a decision in 
August 1999 that denied service connection for a back 
disability and the veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).

The Court issued a Memorandum Decision in December 2000 that 
vacated the August 1999 Board decision due to the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Court remanded the matter to the Board for adjudication on 
the merits.  Consequently, in February 2002, the Board 
undertook additional development of the matter.  This 
development has now been completed and the case is ready for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence establishes that the veteran's 
current low back disability is due to an injury sustained 
during active service.


CONCLUSION OF LAW

Residuals of a low back injury were incurred in or due to 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the September 1997 rating decision and the February 
1998 Statement of the Case.  The veteran also received notice 
concerning his claim in the previous Board decision, and he 
was specifically advised of the VCAA in the Court's decision 
and in various letters from the Board.  Therefore, the Board 
finds that the rating decision, Statement of the Case, Board 
and Court decisions, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered all pertinent VA and private medical records, and 
obtained VA medical examinations and opinions.  The veteran 
did not appear for a personal hearing scheduled in May 1998 
and has not requested another personal hearing.  In addition, 
this case has undergone additional development pursuant to 
the directions of the Court and the Board.  

In correspondence from the veteran, he identified several 
doctors and chiropractors who had treated him following his 
discharge from active service.  However, most of these 
physicians were deceased, no longer in practice, or had 
relocated to places unknown to the veteran.  The veteran 
provided release forms for a few of the doctors, but the RO 
and the Board have been unable to obtain any records.  As 
discussed further below, the Board finds that the veteran is 
competent to testify to continuity of symptoms following his 
discharge from active duty; therefore, the absence of these 
records is not dispositive in this case.  Finally, in March 
2003, the veteran's attorney wrote that he had no further 
evidence or argument to submit in support of the veteran's 
claim.  Consequently, the Board finds that no further action 
is necessary to meet the requirements of the VCAA. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id. 

The veteran essentially contends that his current low back 
disability is due to an injury sustained in a tank accident 
in February 1945.  He also claims that he participated in 
several parachute jumps while on active duty.  The service 
medical records contain no complaints, findings, or diagnoses 
of a back disability or of injuries related to a tank 
accident.  However, an extract from records concerning 
medical treatment shows that the veteran was excused from 
duty for most of February 1945.  The cause for his absence 
from duty is not identified.  The June 1946 separation 
examination is negative for any relevant defect or 
abnormality.

In a September 1953 application for VA hospital treatment, 
the veteran reported low back pain since 1945 when he was 
injured during training with a tank crew.  The medical report 
noted that the x-ray revealed marked arthritic changes of the 
thoracic and lumbar spine, and that the veteran had limited 
mobility of the lumbar spine.  He was diagnosed with 
arthritis of the spine.

Private chiropractic records show that the veteran was 
treated for back pain from 1982 through 1991.  In April 1982, 
the veteran presented for treatment and reported that he had 
injured his back while performing yard work.  He complained 
of frequent intermittent low back pain for years, and 
reported that he had been in an automobile accident in the 
past five years.  

In May 1997, a neurological examination was performed by 
Platte Valley Medical Group for VA compensation purposes.  At 
that time, the veteran reported that he had been riding in a 
tank in service when it went over a 200 foot cliff.  He fell 
from the rim of the hatch into the tank and landed on his 
right shoulder and side.  He then received treatment for 
pulled muscles for four weeks.  He thereafter developed a 
drooping right shoulder and curvature of the spine.  He had 
seen a chiropractor on a regular basis since 1946.  

The veteran described current symptoms of low back pain and 
stiffness that radiated into the legs.  The neurological 
examination was essentially negative.  The veteran was 
assessed with probable lumbosacral degenerative joint disease 
with potential spinal stenosis at L5-S1.  The examiner found 
that the veteran had fairly significant symptoms of 
lumbosacral degenerative joint disease and believed that 
"this certainly could have been precipitated or at least 
initially precipitated by the injury that he had in the 
service in the 1940's." 

At a May 1997 VA orthopedic examination, the veteran again 
described the tank accident, and also reported that he had 
participated in parachute jumps.  Upon examination, he 
exhibited decreased and painful motion of the back.  The x-
ray report showed chronic degenerative arthropathy throughout 
the lumbar spine.  The examiner reviewed the x-ray report and 
diagnosed the veteran with chronic degenerative arthropathy.

VA clinical records show that the veteran has been followed 
from 1997 to the present for low back pain.  In March 1997, 
he was assessed with sciatica and degenerative joint disease 
of the lumbar spine.  In November 1997, a physician's note 
stated that he believed that the veteran had spinal stenosis.  
An MRI of the lumbar spine performed in May 1999 found severe 
central canal stenosis at L4-L5, primarily due to facet and 
ligamentous hypertrophy changes, right L4-L5 foraminal disc 
protrusion, mild central canal stenosis at L2-L3 and L3-L4, 
small left L3-L4 disc bulge, multilevel disc space and 
vertebral body degenerative change, and bilateral L4-L5 bony 
foraminal narrowing.  Orthopedic clinic notes in May and 
September 1999 confirmed symptoms of spinal stenosis.  In 
December 1999, significant spinal stenosis with chronic low 
back pain was noted.

Treatment records of Jeffery B. Wolf, D.C., show that the 
veteran was treated for low back pain in February and March 
1997 and July 1999.  He was assessed with sciatica and lumbar 
facet syndrome.  From August 2000 through February 2001, Dr. 
Wolf treated the veteran for disorder of the sacroiliac 
joint, as well as upper back problems.  Records from Kearney 
Orthopedic and Fracture Clinic include a March 2000 myelogram 
that disclosed an almost complete block at L4-L5, and an 
October 1999 MRI that revealed severe lumbar spinal stenosis.  
In April 2000, the veteran underwent a lumbar decompression 
laminectomy at L4-L5.  The veteran was followed at the VA in 
occupational and physical therapy after the April 2000 
surgery.  In April 2002, the veteran continued to complain of 
back spasms after walking a short distance. 

At a November 2002 VA examination, the examiner reviewed the 
claims file and relevant medical records.  The veteran 
reported that he had injured his back in service while on a 
tank maneuver, but admitted that the service medical records 
contained no documentation of the injury.  The veteran stated 
that, at the time, he had gone to the dispensary and was told 
to take two weeks off.  He claimed that his current low back 
pain had been present since the accident in 1945 and that he 
had undergone extensive treatment including injections, 
medication, chiropractic care, and surgery.  Physical 
examination found limited and painful movement with radiation 
to the lower extremities, weakness with exertion, an altered 
gait, and decreased sensation of the lower extremities.  

The examiner reviewed the x-ray reports and noted that the 
veteran had spondylolisthesis of L4-L5, some evidence of 
spondylosis, and osteopenic bones.  The veteran was assessed 
with lumbar back strain, with mechanical and 
spondylolisthesis as etiologic factors, and lumbar 
radiculopathy.  The examiner opined that "at best, this 
condition is at least likely as it is not to have been 
service connected."  He commented that the burden of proof, 
however, lies with the veteran in relating the current 
condition to the claimed injury in service.  The examiner 
further remarked that the veteran's spondylolisthesis was not 
associated with any spondylolysis; therefore, it was 
difficult to tie any traumatic cause to the 
spondylolisthesis, although it was certainly possible.  
Finally, the examiner stated that, without any strong 
evidence to suggest that the veteran's low back disability 
was service connected or any literature to support that the 
injury definitely did or did not lead to the current 
condition, his opinion stood.  

Based upon the above facts, the Board finds that the evidence 
supports a grant of service connection for residuals of a low 
back injury.  As an initial matter, the Board finds that the 
veteran's report of a low back injury in service is credible.  
Although the service medical records lack documentation of a 
low back injury, there is evidence that the veteran was 
relieved from duty for an extended period of time in February 
1945.  In addition, the veteran reported the occurrence of 
the same injury when he made his initial claim in February 
1954, and a physician identified marked arthritis of the 
lumbar spine in September 1953, only a few years after the 
veteran's discharge from active service.  The Board finds 
that these facts are persuasive and sufficiently corroborate 
the veteran's account of his injury.  

Consequently, the only remaining question is whether the 
veteran's current low back disability is related to his 
injury during active duty.  In this respect, the record 
contains the opinions of the examiners in May 1997 and 
November 2002.  The May 1997 opinion is expressed in a rather 
speculative manner, but it generally supports the veteran's 
claim.  More importantly, the November 2002 opinion holds 
that the veteran's low back disability "is at least likely 
as it is not to have been service connected."  The examiner 
then mistakenly commented that the veteran had the burden of 
proof in such a situation.  However, the Board finds that 
this medical opinion essentially holds that there is an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim.  Therefore, the 
benefit of the doubt is resolved in favor of the veteran, and 
the appeal is granted.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a low back injury is 
granted.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

